Citation Nr: 9917834	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin cancer, including 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant had active service from February 1967 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for skin cancer due to herbicide exposure.

In November 1997, the Board remanded the appellant's claim 
for further development to include the scheduling of a 
hearing before a Member of the Board.

The Board notes that the appellant has also raised a claim 
for service connection for squamous cell carcinoma of the 
left parotid with total left parotidectomy and modified left 
neck dissection, claimed as cancer of the neck and lymph 
nodes.  By rating decision in March 1995, the RO denied this 
claim.  The appellant filed a timely notice of disagreement 
in April 1995 and a statement of the case was issued in 
September 1996.  In the statement of the case, the RO stated 
that a VA Form 9 was enclosed for the appellant's use to 
appeal the issue of service connection for squamous cell 
carcinoma of the left parotid.  The RO explained that the 
issue of service connection for skin cancer due to herbicide 
exposure was already in appeal status, but to continue an 
appeal on the issue of service connection for squamous cell 
carcinoma of the left parotid, the appellant must file a 
substantive appeal.  The record contains no substantive 
appeal on the issue of service connection for squamous cell 
carcinoma of the left parotid.  Therefore, that issue is not 
currently before the Board and the Board intimates no opinion 
as to that claim.  The Board notes that the remand in 
November 1997 mistakenly characterized the issue.  However, 
the only issue presently before the Board is entitlement to 
service connection for skin cancer, including as due to 
herbicide exposure.  



FINDINGS OF FACT

1. There is no medical evidence that the appellant currently 
suffers from skin cancer.

2. The appellant's service medical records contain no 
complaints, opinions, or diagnoses of any skin condition.

3. There is no competent medical evidence of a nexus between 
any skin cancer and any incident of the appellant's 
military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for skin 
cancer, including as due to herbicide exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant's service medical records contain no 
complaints, diagnoses, or opinions of any skin conditions, 
including any skin cancer.  The appellant's DD Form 214 
reported that the appellant received a Vietnam Service Medal 
and a Republic of Vietnam Campaign Medal.  In a statement 
received in August 1991, the appellant stated that he served 
in Vietnam from July 1968 to July 1969.  

In May 1990 the appellant filed an initial claim for VA 
benefits for service connection for skin cancer, due to 
exposure to Agent Orange.

In September 1982, the appellant reported to the VA Medical 
Center (MC) Dermatology clinic with a large ulcerated lesion 
of the left preauricular region.  The examiner indicated 
assessments of actinic keratosis and possible basal cell 
epithelioma.  A skin and subcutaneous tissue sample showed 
extensive involvement by squamous cell carcinoma at that 
time.  The squamous cell carcinoma was removed from the left 
temple in September 1982 and the appellant continued follow-
up treatment at the VAMC with diagnoses of actinic keratosis 
and seborrheic dermatitis through October 1984 and again in 
1991, noting a history of skin cancer of the left forehead.  
By letter dated in September 1991, C.B.T., M.D. stated that 
the appellant was prescribed fluorouracil Troplical cream 5%.

In November 1997, the Board remanded the appellant's claim 
for further development to include the scheduling of a 
hearing before a Member of the Board.  A hearing was 
scheduled for April 27, 1999, but the appellant failed to 
appear.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1998).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure).  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

The threshold question to be answered in the appellant's 
claim is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the appellant filed a claim for service 
connection for skin cancer in May 1990.  Although there is no 
current diagnosis of skin cancer, the VAMC records report 
diagnosis and removal of a squamous cell carcinoma of the 
temple in 1982 and a report of a history of skin cancer in 
1991.  The records do not report any current manifestations 
or symptomatology of the appellant's earlier diagnosis of 
skin cancer.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In addition, the appellant's service medical records contain 
no complaints, diagnoses, or opinions of any skin condition, 
including skin cancer.  The first mention of skin 
abnormalities was in September 1982, more than 10 years after 
the appellant's discharge from service.  The presumption of 
service connection for certain diseases due to exposure to a 
herbicide agent does not enumerate skin cancer as one of the 
disabilities subject to the presumption.  See 38 C.F.R. § 
3.309(e).  

Although skin cancer is not subject to the presumption of 
service connection for diseases associated with exposure to 
herbicide agents, the Board must consider whether service 
connection has been established with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d at 1040.  There is 
no competent medical evidence of record establishing a nexus 
between the appellant's earlier diagnosis of skin cancer and 
any incident of his military service including any exposure 
to herbicide agents.  Without evidence of a current 
disability, inservice occurrence, and a nexus between the 
current disability and any incident of service, or evidence 
of a disability subject to a presumption of service 
connection, the appellant's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for skin cancer, including 
as due to herbicide exposure, is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

